Barnard, P. J.
The commissioners appointed hy the county court to assess the damages occasioned to the several owners hy the laying out the road in question, expended their powers when they made and signed their written determination dated the 9th of January, 1873, and delivered the same to the commissioners of highways. They could not again meet to review the same, or to correct errors therein. It would be an evil precedent to establish, that a board of commissioners to assess damages may save an appeal by giving a new certificate of assessment.
The subsequent proceedings, so far as they affect the relator, must be held void, for the reason that no valid appeal has been taken from the original assessment.

Be-assessment set aside.